LACOMBE, Circuit Judge,
(orally.) These articles are in fact unmedicated. That is not disputed. They are know in commerce as “wafers.” That also, I understand, is not disputed. Not only are they known as “wafers,” but they are wafers, within the dictionary meaning of the term. That has no new meaning either. It is a meaning of the-word evidently centuries old. They are therefore within the express phraseology of paragraph 750, and, though it may seem strange that congress should make this particular food product free, it is not for the court to substitute its own guesses as to what the intention of congress may be, when the language which they have used is so plain upon its face as this phrase is. I shall therefore reverse the decision of the board of appraisers, and direct the classification under paragraph 750, free.